Citation Nr: 0843950	
Decision Date: 12/19/08    Archive Date: 12/23/08

DOCKET NO.  06-00 057A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
residuals, retinal detachment, right eye, due to head trauma.  

2.  Entitlement to restoration of a separate 10 percent 
evaluation for headaches, as residual to head trauma, to 
include entitlement to an evaluation in excess of 10 percent 
for headaches.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from January 1943 to February 
1946.  This appeal initially came before the Board of 
Veterans' Appeals (Board) on appeal from a rating decision 
prepared in September 2005 and issued to the veteran in 
October 2005 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Atlanta, Georgia, which denied an 
evaluation in excess of 30 percent for residuals, retinal 
detachment, due to head trauma, and granted a separate, 10 
percent evaluation for headaches.  The veteran disagreed with 
the assigned evaluations.  By a decision issued in February 
2008, the Board Remanded the claim for an evaluation in 
excess of 30 percent for residuals, retinal detachment, due 
to head trauma.  

The RO, by a rating decision issued in April 2007, 
effectuated severance of the separate grant of service 
connection for headaches.  In February 2008, the Board 
remanded the claim for restoration of a separate 10 percent 
evaluation for headaches for the issuance of a Statement of 
the Case (SOC) under Manlincon v. West, 12 Vet. App 238 
(1999).  The veteran, through his representative, contends 
that this issue is again before the Board for further 
appellate review.

The record reflects that the veteran has sought service 
connection for a left eye disorder as secondary to the 
service-connected right eye blindness.  The claims file 
reflects that the RO was in the process of adjudicating that 
claim.  The current status of the claim is not clear.  The 
matter is REFERRED to the RO for further action, if 
necessary.  The veteran's representative contends that the 
veteran is entitled to special monthly compensation for 
blindness, right eye, and requested referral of a claim for 
special monthly compensation to the RO.  The record 
establishes that the veteran has been in receipt of special 
monthly compensation for blindness, right eye, for many 
years.  The Board is unable to identify an issue regarding 
special monthly compensation which requires Referral to the 
RO.    

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The veteran requested a Travel Board hearing.  The requested 
hearing was scheduled in August 2008.  In July 2008, the 
veteran canceled his request for a hearing before the Board.  
Appellate review may proceed.  

  
FINDINGS OF FACT

1.  Service connection is not in effect for any left eye 
disorder, so decreased visual acuity in the left eye cannot 
serve as a factual basis for an increased evaluation for 
service-connected right eye blindness.

2.  The veteran failed to timely submit a VA Form 9, 
Substantive Appeal, with respect to his appeal for 
restoration of a separate 10 percent evaluation for 
headaches.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for retinal detachment causing blindness, right eye, have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.383, 4.1, 4.3, 4.7, 
4.10, 4.84a, Diagnostic Code 6070 (2008).

2.  The appeal for restoration of a separate 10 percent 
evaluation for headaches, post-trauma, must be dismissed for 
failure to timely submit a substantive appeal.  38 U.S.C.A. § 
7108 (West 2002); 38 C.F.R. § 20.302 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the claims which the veteran contends are 
on appeal, the Board must determine whether VA has met its 
duties to notify and assist the veteran.


VA's duties to the claimant

The Veterans Claims Assistance Act of 2000 (VCAA) specifies 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Duty to provide notice

(a) Claim for restoration of a separate 10 percent evaluation 
for headaches

The Board notes that the duties to the claimant are not 
applicable when the issue presented is solely one of 
statutory interpretation and/or the claim is barred as a 
matter of law.  See Smith v. Gober, 14 Vet. App. 227, 230 
(2000) (claim that a Federal statute provides for payment of 
interest on past-due benefits), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002), cert. denied, 537 U.S. 821 (2002).  The issue on 
appeal as to restoration of a separate 10 percent evaluation 
for headaches due to trauma concerns whether the veteran 
timely submitted a substantive appeal as to that issue.  This 
determination is a question of law, and the determination 
must be based solely on a retroactive review of the documents 
of file.  In this case, the law is determinative and there is 
no further evidence to be developed.  As such, the provisions 
of the Veterans Claims Assistance Act of 2000 (VCAA) are not 
applicable to the claim for restoration of a separate 10 
percent evaluation for headaches, as residual to head trauma, 
to include entitlement to an evaluation in excess of 10 
percent for headaches.  See generally Mason v. Principi, 16 
Vet. App. 129, 132 (2002) (because the law, and not the 
evidence, is dispositive of this claim, the VCAA is not 
applicable); Livesay v. Principi, 15 Vet. App. 165, 178 
(2001); Pierce v. Principi, 240 F. 3d. 1348 (Fed. Cir. 2001). 

Nonetheless, the Board notes that basic principles of due 
process have been observed as to the claim for restoration of 
a separate 10 percent evaluation for headaches, as residual 
to head trauma, to include entitlement to an evaluation in 
excess of 10 percent for headaches.  On September 12, 2008, 
the Board issued a letter which notified the veteran, and his 
representative, that the veteran had not submitted any 
communication within 60 days after the RO issued a May 2008 
statement of the case (SOC) which addressed the claim that 
severance of the separate 10 percent evaluation for headaches 
was improper.  The letter notified the veteran that the Board 
would consider whether appeal as to that claim had been 
timely filed.  The letter advised the veteran and his 
representative that 60 days would be allowed for response to 
the Board's letter.  The veteran and his representative did 
not respond to the September 2008 letter.  There is no 
further duty under the VCAA to the veteran as to this claim.

(b) Claim for increased evaluation for blindness, right eye

As to the claim for an increased evaluation for right eye 
blindness, proper notice from VA must inform the claimant of 
any information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge of the claimant; (2) that a reasonable person could 
be expected to understand from the notice what was needed; 
or, (3) that a benefit could not have been awarded as a 
matter of law.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007).  

Following the receipt of the veteran's February 2005 claim 
for an increased evaluation for blindness, right eye, the RO 
issued a July 2004 letter which advised the veteran of the 
types of evidence required to substantiate a claim for an 
increased evaluation.  This notice also advised the veteran 
of the evidence that VA would seek to provide; and (3) that 
the claimant is expected to provide.  This notice met each of 
the requirements for appropriate notice set forth by the 
Court, and was provided prior to initial adjudication of the 
claim.  The veteran responded by providing authorization for 
release of information from several providers.  

To the extent that there was any defect in the notice prior 
to initial adjudication of the claim, the veteran's arguments 
and statements following this notice demonstrate personal 
knowledge of the criteria for an increased evaluation for 
right eye blindness.  

The record establishes that the veteran has had a full and 
fair opportunity to participate in the adjudication of the 
claims addressed in this decision.  The Board concludes that 
these appeals may be adjudicated without a remand for further 
notification.  

Duty to assist

The RO has requested records from each provider identified by 
the veteran, and those records are associated with the claims 
file.  The veteran was afforded VA examination of the eyes.  
The veteran requested a hearing before the Board.   However, 
after the requested Travel Board hearing was scheduled, the 
veteran canceled his request for a hearing.  Neither the 
veteran nor his representative have identified any additional 
evidence which might be relevant to the claim.

Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Appellate review may proceed.  

Applicable law and regulations, claim for increased rating

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4.  The percentage ratings contained in the Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In determining the present 
level of a disability for any increased evaluation claim, the 
Board must consider the application of staged ratings.  See 
Hart v. Mansfield, 21 Vet. App. 505 (2007). 

1.  Claim for evaluation in excess of 30 percent for 
blindness, right eye

In this case, the evidence establishes that, during military 
service in World War II, the veteran sustained trauma to the 
head which resulted in retinal detachment, right eye.  The 
veteran became blind in the right eye.  Service connection 
was awarded for blindness, right eye.  In 2005, the veteran 
requested an increased evaluation for that service-connected 
disability.  

Private clinical records dated din October 2004 disclose that 
the veteran was in a tractor accident in which injured his 
left eyelid and resulted in decreased visual acuity, left 
eye.    

VA examination conducted in September 2005 disclosed that the 
veteran was blind in the right eye.  Corrected visual acuity 
in the left eye was 20/50.  There was cataract on the left 
eye, due to the veteran's diabetes mellitus.  The veteran 
also had diabetic retinopathy and evidence of repair of a 
laceration, left eyelid.  

The veteran and his representative contend that the veteran 
is entitled to an increased evaluation for right eye 
blindness because of the decreased visual acuity in the left 
eye.  Where service connection is in effect for only one eye, 
as in this case, the visual acuity in the nonservice-
connected eye is considered to be normal (20/40 or better) 
unless there is blindness in that eye.  See 38 U.S.C.A. § 
1160(a)(1); see also 38 C.F.R. §§ 3.383, DC 6070.  In this 
case, the veteran is not blind in the left eye.  The veteran 
has not been awarded service connection for any disorder of 
the left eye.  Therefore, the fact that the visual acuity of 
the left has decreased, and is less than 20/40 cannot serve 
as a factual basis for an increased evaluation for the 
service-connected right eye blindness.  

If the veteran's visual acuity in the left eye decreases so 
much that the veteran becomes blind in the left eye, then the 
veteran may be compensated for blindness as if blindness in 
both eyes were service-connected.  However, while the veteran 
remains able to see with the left eye, the decreased vision 
in the left eye may not be considered service-connected.  
Decrease in the visual acuity, left eye, does not entitle the 
veteran to any increase in the evaluation of his service-
connected right eye disability.  

The veteran contended that his providers were considering 
removing his right eye, as it was completely white, with no 
light perception at all.  Combined ratings for disabilities 
of the same eye should not exceed the amount for total loss 
of vision of that eye unless there is an enucleation or a 
serious cosmetic defect added to the total loss of vision.  
38 C.F.R. § 4.80 (2008).  Thus, if the veteran's right eye is 
enucleated, he may be entitled to an evaluation in excess of 
30 percent for right eye disability.  The veteran indicated 
that he would obtain medical evidence to support his 
contention that his right eye should be evaluated as 
equivalent to enucleation.  However, no additional 
information was provided.  

The Board notes that the report of VA examination is 
completely devoid of description of serious cosmetic defect 
of the right eye, is devoid of any medical description of any 
condition of the right eye that would require enucleation, 
and is devoid of medical discussion of any medical reason for 
enucleation of the right eye.  The veteran contends that his 
right eye is "white."  The clinical evidence includes 
notation of a diagnosed cataract on the left side, but does 
not discuss diagnosis of a cataract of the right eye.  
Likewise, the private clinical records fail to disclose 
discussion of any cosmetic defect of the right (service-
connected) eye, although the private records do describe a 
cataract on the left eye.  There is no medical evidence of a 
cosmetic defect which warrants assignment of an increased or 
separate evaluation for right eye disability.  

Moreover, there is no evidence that cosmetic disfigurement 
due to right eye blindness has changed during the pendency of 
this claim.  The veteran served during World War II, and the 
incident which resulted in service connection for right eye 
blindness occurred during that service.  There is no medical 
evidence that the cosmetic residuals of the accident which 
occurred more than 60 years ago have changed.  The veteran's 
contention that his right eye is more disfiguring because it 
is "white" are not credible, in view of the medical 
evidence that a cataract on the left eye has been described 
by each treating or examiner or provider, but no description 
of a cataract or other cosmetic disfigurement of the right 
eye has been described by any provider or examiner.  

The veteran would be entitled to an increased evaluation if 
the right eye were to be enucleated.  However, an increased 
evaluation cannot be granted at this time for enucleation, 
solely because the veteran's physicians may be considering 
enucleation.  38 C.F.R. § 4.80.  

As noted in the Introduction above, the veteran has submitted 
a claim for service connection for a left eye disorder.  That 
claim is not, however, inextricably intertwined with the 
claim for an increased evaluation for service-connected right 
eye blindness.  The claims might be inextricably intertwined 
if the veteran were completely blind in the left eye, but the 
evidence clearly establishes that the veteran has corrected 
vision to 20/50 in the left eye.  Therefore, adjudication of 
the evaluation of right eye blindness is not affected by the 
outcome of adjudication of the claim for service connection 
for a left eye disorder.  See Harris v. Derwinski, 1 Vet. 
App. 180, 183 (1991) (two issues are "inextricably 
intertwined" when they are so closely tied together that a 
final Board decision cannot be rendered unless both issues 
have been considered).  Evaluation of right eye blindness 
will not be affected by the outcome of the claim for service 
connection for a left eye disorder, assuming the claim is 
granted.  Therefore, Remand of this appeal is not required.  

The preponderance of the evidence is against the claim.  As 
the evidence is not in equipoise, the statutory provisions 
regarding resolution of reasonable doubt are not applicable 
to warrant a more favorable outcome.  38 U.S.C.A. § 5107(b).  
The claim must be denied.  

2.  Timeliness of appeal for restoration of separate 
evaluation for headaches

An appeal to the Board is initiated by filing a timely notice 
of disagreement, and is perfected by filing a timely 
substantive appeal.  38 C.F.R. §§ 20.200, 20.202.  The 
substantive appeal may be set forth on a VA Form 9 (Appeal to 
the Board of Veteran's Appeals), or a predecessor form, or on 
correspondence specifically identifying the issues appealed 
and setting out specific arguments relating to the errors of 
fact or law made by the agency of original jurisdiction 
(AOJ).  38 C.F.R. § 20.202.

To be considered timely, the substantive appeal must be filed 
within 60 days from the date that the AOJ mails the statement 
of the case (SOC) to the appellant, within the remainder of 
the one-year period from the date of mailing of the 
notification of the determination being appealed, or within 
any extended time limits prescribed pursuant to a timely-
filed request for extension of time.  38 C.F.R. §§ 3.109(b), 
20.302(b), 20.303.  The Court has held that, if the claimant 
fails to file a substantive appeal in a timely manner, "he is 
statutorily barred from appealing the RO decision."  Roy v. 
Brown, 5 Vet. App. 554, 556 (1993).

VA regulations also provide that, absent evidence of a 
postmark, it is presumed that any written document required 
to be "filed within a specified period of time," which 
includes a notice of disagreement or substantive appeal, was 
mailed five days prior to the actual receipt of the document 
by the RO, excluding Saturdays, Sundays, and legal holidays.  
38 C.F.R. §§ 20.305(a), 20.306.

In February 2008, the Board remanded a claim for restoration 
of a separate 10 percent evaluation for headaches, as 
residual to head trauma, to include entitlement to an 
evaluation in excess of 10 percent for headaches.  The RO 
subsequently issued a SOC addressing that issue on May 8, 
2008, accompanied by instructions for appealing which 
explained the time frame for filing his appeal.  The Board 
notes that the February 2008 Remand clearly stated that the 
veteran had not submitted a timely substantive appeal on this 
issue, and that the veteran could not perfect appeal of the 
issue until after the SOC was issued.  

The veteran did not file a VA Form 9, Substantive Appeal 
within 60 days following the issuance of the May 8, 2008 SOC.  
No communication of any type was received from the veteran 
during the following 60 days.  On July 29, 2008, 
approximately 80 days after the mailing of the SOC, the 
veteran requested cancellation of the Travel Board hearing 
scheduled in April 2008.  This communication did not indicate 
a desire to perfect substantive appeal of the claim for 
restoration of a separate compensable evaluation for 
headaches, as residual to head trauma, to include entitlement 
to an evaluation in excess of 10 percent for headaches.  

Moreover, even if the communication received on July 29, 2008 
were considered to include a substantive appeal for 
restoration of a separate compensable evaluation for 
headaches, the communication was not received within 60 days 
after the SOC.  The Board has assumed, since there is no 
postmark of record, that the communication received on 
Tuesday, July 29, 2008, was mailed five days prior to the 
actual receipt of the document by the RO, excluding 
Saturdays, Sundays, and legal holidays.  38 C.F.R. §§ 
20.305(a), 20.306.  However, if the veteran mailed the 
document on July 24, 2008, the mailing was not within 60 days 
after the RO issued the May 8, 2008 SOC.  The veteran signed 
the document on July 18, 2008, but the date of receipt by VA 
is the date that determines timeliness of a document required 
to be filed within a specified time.  Moreover, there is no 
provision of the regulations which would authorize a document 
received on July 18, 2008 to be considered received within 60 
days after the SOC was mailed on May 8, 2008, in the absence 
of a timely request for an extension of the appeal period.  
No request for extension is of record.  

In August 2008, about 100 days after the RO issued the SOC 
addressing the claim for restoration of a separate 10 percent 
evaluation for headaches, as residual to head trauma, to 
include entitlement to an evaluation in excess of 10 percent 
for headaches, the veteran's representative argued that 
substantive appeal had been perfected in January 2006.  The 
statute, however, provides that appeal may be perfected only 
after an SOC is issued.  The record establishes that no SOC 
was issued to address claim for restoration of a separate 10 
percent evaluation for headaches, as residual to head trauma, 
to include entitlement to an evaluation in excess of 10 
percent for headaches until May 2008.  As a matter of law, 
the Board has no authority to find that the January 2006 
communication perfected substantive appeal so as to give the 
Board jurisdiction over this appeal.  

In September 2008, the Board notified the veteran that it was 
going to consider whether he had filed a timely Substantive 
Appeal with regards to his claim for claim for restoration of 
a separate 10 percent evaluation for headaches, as residual 
to head trauma, to include entitlement to an evaluation in 
excess of 10 percent for headaches.  The veteran was informed 
that he had 60 days to respond to the letter by completing 
the Substantive Appeal Response Form and indicating whether 
he was submitting additional evidence relevant to 
jurisdiction or requesting a hearing where he would present 
oral argument relevant to jurisdiction.  The veteran has not 
responded to the Board's September 2008 letter.

Where an applicant fails to complete an appeal within the 
required time, it is incumbent on the Board to dismiss the 
appeal.  This is not a matter within the Board's discretion; 
the timeliness standards for filing appeals are prescribed by 
law.  Under the provisions of 38 U.S.C.A. § 7108, if there is 
a failure to meet those standards, the Board has no legal 
authority to review the appeal.  Roy v. Brown, 5 Vet. App. 
554 (1993).  The claim for restoration of a separate 10 
percent evaluation for headaches, as residual to head trauma, 
to include entitlement to an evaluation in excess of 10 
percent for headaches, must be dismissed.


ORDER

The appeal for an evaluation in excess of 30 percent for 
residuals, retinal detachment, due to head trauma, right eye, 
is denied. 

A claim of entitlement to restoration of a separate 10 
percent evaluation for headaches, as residual to head trauma, 
to include entitlement to an evaluation in excess of 10 
percent for headaches, is dismissed.




____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


